People v Campbell (2022 NY Slip Op 07410)





People v Campbell


2022 NY Slip Op 07410


Decided on December 23, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2022

PRESENT: WHALEN, P.J., SMITH, CURRAN, WINSLOW, AND BANNISTER, JJ. (Filed Dec. 23, 2022.)


MOTION NO. (1350/00) KA 97-05036.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vMICHAEL CAMPBELL, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDERMotion for writ of error coram nobis denied.